DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 18 February, 2022.
Claims 1 and 6 have been amended.
Claims 1, 2, 5 – 7 and 10 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February, 2022 has been entered.
 Notice of Supervisory Review

This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        




Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5 – 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 6 recite “one or more database modules . . . comprising . . . a referral and admission patterns database that includes high-end radiology usage data”. Examiner cannot determine the metes and bounds of the claims. In particular, the term “high-end” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction or clarification is required.
Claims 1, 2, 5 – 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 6 recite “providing one or more database modules used to store and provide statistical data comprising a chronic medical conditions database, a preventive and health maintenance activities database, a pharmacy usage and suggestions database, a referral and admission patterns database that includes radiology usage data, and a care coordination database that contains messages from care coordinators, auditor and support staff. Examiner cannot determine 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 6 is representative. Claim 6 recites steps including: 
A method for operating a payment controller, comprising: 
providing a healthcare provider billing records machine, having a server having a processor, wherein the server is separate from electronic medical records; 
allowing operators to assign one or more value units for tasks performed by a medical care provider, a value of each of the value units being stored in a database;
providing one or more database modules used to store and provide statistical data comprising a chronic medical conditions database, a preventive and health maintenance activities database, a pharmacy usage and suggestions database, a referral and admission patterns database that includes radiology usage data, and a care coordination database that contains messages from care coordinators, auditor and support staff; 
presenting a screen to the medical care provider by which the medical care provider may record tasks that are performed; 
rewarding the one or more value units for each task that is performed; recording the rewarded one or more value units; and 
determining compensation for the medical care provider based on the number of value units that are rewarded. 
Claim 1 recites a machine comprising a server having a processor and sets of instructions executable on the processor for performing the steps of the method recited in Claim 6.
Claims 1, 2, 5 – 7 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a machine and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite limitations that encompass an abstract idea including: 
allowing operators to assign one or more value units for tasks performed by a medical care provider; 
the medical care provider may record tasks that are performed; 
rewarding one or more value units for each task that is performed; and 
determining compensation for the medical care provider based on the number of value units that are rewarded. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance 
The claims, as illustrated by Claim 6, recite an abstract idea within the “mathematical concepts” grouping. The steps recited in the claims represent a mathematical relationship. For example, calculating a compensation based on value units assigned to a task based on recording the performance of the task is a simple calculation such as: compensation ($) = value unit awarded * $/value unit. As such, the claims recite an abstract idea within the mathematical formulas grouping.
Additionally, the claims, as illustrated by Claim 6, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
Similarly here, the focus of the claims as illustrated by Claim 6 is on determining compensation for tasks that have been performed based on a value assigned to the performed tasks - “a fundamental economic practice”. The specification discloses that the value units assigned to tasks is pre-determined (using statistical techniques known to those skilled in the art) and stored in a database. When the provider indicates that an eligible task has been completed, the respective value is awarded and recorded. At the end of a period of time the provider is awarded compensation based on the accumulated value (0036). This is a classic “piece-work” compensation technique where a worker is paid for each piece or unit of work completed; and is a fundamental economic and conventional business practice. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or 
Additionally, the claims appear to implement the Medicare Shared Saving Program for ACOs. This program is well-established. The claim may also be construed as being the equivalent of Medicare’s Resource-Based Relative Value Scale (RBRVS) which uses RVUs assigned to a given medical task. The final compensation is calculated by multiplying the RVUs for tasks completed by the Medicare conversion factor. These are well-established and long-standing business practices even as disclosed by the Applicant in the present specification as published (0003 – 0004). As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
Additionally, the steps recited in the claims may be performed mentally. For example, the specification discloses that determining the number of value units assigned to a task is performed using statistical techniques using techniques known in the art such as linear regression. Linear regression is a process that can be performed mentally. Indeed, the claims recite that “operators” - i.e. humans – assign the value units to tasks. Similarly, recording tasks performed, awarding value units for those tasks, and calculating a compensation based on the awarded value units is a simple calculation that can be performed mentally. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include:
a payment controller system comprising: a healthcare provider billing records machine having a server having a processor wherein the server is separate from electronic medical records;
a value of each of the value units being stored in a database;
providing one or more database modules used to store and provide statistical data comprising a chronic medical conditions database, a preventive and health maintenance activities database, a pharmacy usage and suggestions database, a referral and admission patterns database that includes radiology usage data, and a care coordination database that contains messages from care coordinators, auditor and support staff;
presenting a screen to the medical care provider (by which the medical care provider may record tasks that are performed);
recording the rewarded one or more value units.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).
The payment controller comprising a healthcare provider billing records machine is recited at a high level of generality. The specification does not expressly disclose the recited “payment controller”; however, a general purpose computer – i.e. a server computer - is disclosed as being operative to execute the method such that it amounts to no more than Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Similarly, storing value units, as well as statistical data in a database module; recording tasks and recording the rewarded value units are extra-solution activities – i.e. data gathering steps. 
The specification further discloses a patient encounter screen in which the provider may checkmark activities performed by the provider during the patient encounter, which results in the activity being stored in the database (0033). The patient encounter screen is displayed on a care provider’s electronic device, which is disclosed at a high level of generality, and as being purely generic (0015, 0016). The recited user interface is construed as a conventional computer element. “A graphic user interface so a user can select data merely recites a generic computer component and does not contribute an inventive concept to the claim. Graphical user interfaces that allow a user to select and enter information describe purely conventional features on the disclosed devices.” (Affinity Labs v. DIRECTV). Storing assigned and rewarded value units is memory is construed as an extra-solution activity – i.e. data gathering.
The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; and merely serves to link the use of the abstract idea to a As such, the additional elements recited in the claim do not integrate the abstract compensation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract compensation process. Storing value units, as well as statistical data in a database module; and recording rewarded value units is a well-understood, routine and conventional computer function – i.e. electronic recordkeeping as in Alice and Ultramercial. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The specification also discloses that recording tasks in the existing RBRVS system to determine physician pay is purely conventional. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a payment controller comprising a healthcare provider billing records machine having a processor and sets of computer executable instructions, database modules storing information).  The payment controller is recited at a high level of generality. The specification does not expressly disclose the recited “payment controller”; however, a general purpose computer is disclosed as being operative to execute the method such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. This elements merely adds instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological Affinity Labs v. DIRECTV). Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particular in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. 
The dependent claims add additional features, in combination with those recited in the independent claims, merely serve to further narrow the abstract idea above including: the compensation is in addition to fee-for-service payments (2 and 7); and types of tasks for awarding value units (5 and 10). The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1, 2 and 5 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 - 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lieber (US PGPUB 2014/0278493 A1) in view of Reiner (US PGPUB 2008/0103834 A1) and in .
CLAIMS 1 and 6
Lieber discloses a method and system for determining value units for use in physician compensation that includes the following limitations:
assign(ing) one or more value units for tasks performed by a medical care provider; (Lieber paragraph 0008, 0013, 0015, Claim 11(d));
a value of each of the value units being stored in a database; (Lieber 0058, Figure 1 1100);
presenting a screen to the medical care provider by which the medical care provider may record tasks that are performed; (Lieber paragraph 0006, 0042, 0045, 0048, Claim 11(b));
rewarding the one or more value units for each task that is performed; recording the rewarded one or more value units; (Lieber paragraph 0006, 0042, Claim 11(c, d));
determine compensation for the medical care provider based on the number of value units that are rewarded; (Lieber paragraph 0015, 0016, 0032, Claim 11(e));
Lieber discloses a physician compensation system where a physician enters procedures performed for a patient in a user interface (i.e. a screen for recording tasks performed), and that such event entry systems are well-known. Each procedure is associated/correlated with a value unit that has been previously assigned, such as an RVU, or another value unit, that is stored in a database. The value unit is multiplied by a conversion factor to determine compensation. Examiner notes that the RVU technique for determining physician compensation was established by the Federal government in 1989, and is old and well known. 
With respect to the following limitations:
a healthcare provider billing records system having a server having a processor; a payment controller; (Lieber paragraph 0002, 0042, 0043, 0045 – 0048).
Lieber discloses a software based tool accessed through a website – i.e. a server. With respect to the following:
wherein the server is separate from electronic medical records; (Lieber paragraph 0040).
Lieber discloses an alternative embodiment in which EMRs are integrated with the compensation system where the server may download information that originated in the EMR, as well as edit and interact with the EMR data. EMR data may accessed and used as a data point in determining a value unit for a service or procedure. This fairly teaches an EMR “separate from” the server.
With respect to the following limitations:
providing one or more database modules used to store and provide statistical data comprising a chronic medical conditions database module, a preventive and health maintenance activities database module, a pharmacy usage database module, a referral and admission patterns database module, and a care coordination database module; (Lieber paragraph 0008, 0009, 0011, 0015, 0016, 0018, 0023, 0025 – 0028, 0036, Claim 11).
Lieber discloses that it is known to determine reimbursement for physicians. For example, Lieber discloses Zak, incorporated by reference, that teaches storing information including: a disease and case based management system including disease conditions of members (i.e. a chronic medical conditions database); utilization analytics including pharmacy claims (i.e. pharmacy usage); authorizations and referrals, lab and imaging information (i.e. a referral and admission patterns database including radiology usage); success rate and cost effectiveness of 
With respect to the following limitation; Lieber but does not expressly disclose the recited:
a first set of computer instructions executable on the processer; a second set of computer instructions executable on the processor; a third set of computer instructions executable on the processor; and a fourth set of computer instructions executable on the processor.
Reiner discloses a physician scorecard system that includes application code that may be separated into separate modules or be a single module. Examiner notes that modular software is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the physician compensation system of Lieber so as to have included applications for separate functionality, in accordance with the teaching of Reiner, in order to provide for modular software implementations, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIMS 2 and 7
The combination of Lieber/Reiner/Zak discloses the limitations above relative to Claims 1 and 6. Additionally, Reiner discloses the following limitations:
wherein the compensation based on rewarded value units is in addition to any fee-for-service payments made to the medical care provider; (Reiner paragraph 0124).
Reiner discloses partially tying physician reimbursement (i.e. P4P) to an analysis of data indicating patient safety and efficient use of resources. The Examiner interprets “P4P” to 
CLAIMS 5 and 10
The combination of Lieber/Reiner/Zak discloses the limitations above relative to Claims 1 and 6. With respect to the following limitations:
wherein the tasks are each of a type selected from the group consisting of: review disease registry/quality metrics, review pharmacy data and suggestions, look at messages from case managers, chart reviewers, auditors, and/or medical directors; (Zak paragraph 0029, 0041, Claims 4, 5).
Zak discloses a provider reward system that includes predetermined measures is data determined from the “analytics” system, (i.e. “statistical data”) which includes the analyzed “referrals and authorizations” data (i.e. “a referral and admission patterns data” Zak also analyzes the health care providers performance based on data related to disease and case based management information, utilization analytics information, physician profiling information, authorizations management information, lab and imaging information, and health risk assessment information, which further includes: “information of health plan benefits, medical claims, pharmacy claims, hospital information, allied health center information, authorizations .
Response to Arguments
Applicant’s amendment obviates the U.S.C. 112 (a) rejection. The rejection is withdrawn.
Applicant’s arguments relative to the U.S.C. 101 rejection and the U.S.C. 103 rejection have been considered but are not persuasive.
The U.S.C. 101 Rejection
Applicant asserts that the recitation of a “one or more database modules used to store and provide statistical data” is an additional element that provides subject matter that meets the requirements of U.S.C. 101. Examiner disagrees in part. In particular, Examiner agrees that the recited modules are “additional elements” as defined in the SME Guidelines. As such, database modules used to store and provide data provide extra-solution data gathering and conventional computer functions such as storing data. With respect to the recited machine, the specification does not expressly recite this term. The specification discloses a server computer, construed as the recited “machine”, which is a generic computer. A generic computer that executes an abstract idea does not render the claim patent eligible.
The U.S.C. 103 Rejection
database modules”. Examiner disagrees. Lieber and Zak both disclose database modules storing various kinds of data and providing statistical data that, in the absence of any description as to the content and use of the various data in the specification include the recite database modules, or make them obvious. Examiner further notes that this limitation is subject to U.S.C. 112 rejections above. In particular, Examiner notes that there is no interaction between the statistical data and the rest of the claim limitations. Nothing in the claims requires a provider to review the data found in the five databases, record a task for the review, and be compensated for the review. A task, as recited in the claims, can be any task completed by the provider. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2009/0150192 A1 to Gore et al discloses a healthcare management system that includes a database of preventative and heath maintenance activities.
US PGPUB 2016/0048660 A1 to Lulias et al. discloses a system for coordinating patient care that includes a database of messages from care coordinators and others.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                         

Date: 25 February, 2022